ORDER
PER CURIAM:
Memorial Missionary Baptist Church appeals the judgment of the Circuit Court of Jackson County confirming the tax sale of property known as 11310 Hickman Mills Drive in Kansas City. Prior to the sale the property was owned by the Church. The Church argues that the sale should not have been confirmed because the evidence established that the consideration paid by the purchaser was insufficient. We conclude that sufficient evidence was presented at the confirmation hearing to establish that the purchase price was not grossly inadequate, and accordingly affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).